Citation Nr: 0311560	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-20 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
left pleural cavity injury, residual of a gunshot wound 
(GSW), with fracture of the 4th and 5th ribs and mild 
obstructive lung disease.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for the residuals of a 
left leg shrapnel wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to October 1945.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Denver, Colorado, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In August 2002, 
the veteran testified at a videoconference hearing before the 
undersigned.  A copy of the transcript of that hearing is of 
record.  In October 2002, the Board granted a total rating 
based on individual unemployability and notified the veteran 
that additional development would be taken on the issue 
regarding the rating for his left pleural cavity injury.

In correspondence received in June 2002 the veteran filed a 
notice of disagreement with a May 2002 rating decision that 
granted service connection for PTSD (30 percent) and denied 
service connection for residuals of left leg shrapnel wounds.  
Although the veteran did not identify these matters as issues 
on appeal at his August 2002 hearing, there is no document of 
record from the veteran or his representative withdrawing his 
notice of disagreement as to these issues.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded to the 
RO for appropriate action.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

REMAND

In October 2002, the Board undertook additional development 
on the issue of entitlement to an increased rating for a left 
pleural cavity injury as listed above, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which required 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and "not less than 30 days to respond to the 
notice," because it was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  

In light of these changes, the Board finds further appellate 
action may not be taken on this issue.  In accordance with 
the October 2002 development memorandum the Board obtained an 
additional VA medical opinion, which has not been considered 
by the RO, and the appellant has not waived such 
consideration.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case as to the issues of 
entitlement to a rating in excess of 
30 percent for PTSD and to service 
connection for the residuals of left 
leg shrapnel wounds.  The veteran and 
his representative should be apprised 
that to perfect the appeal on these 
issues for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of 
time for a response.

3.  The RO should review the claim as 
to the left pleural cavity injury in 
light of all additional evidence 
received since the April 2001 
supplemental statement of the case 
(SSOC).  If that benefit sought is not 
granted to the appellant's 
satisfaction, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the 
requisite period of time to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
the Federal Circuit precedent decision cited above.  No 
action is required of the appellant unless he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


